Citation Nr: 1316184	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  05-39 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:   Dennis L. Peterson, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to December 1968.  The Veteran died in August 1992 and the appellant is the surviving spouse of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota, denying the claim currently on appeal. 

The appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2006.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

In July 2007, the Board denied service connection for the cause of the Veteran's death.  However, it was subsequently determined that timely evidence had been associated with another claims folder and not considered by the Board.  In October 2008, the Board vacated the July 2007 decision and remanded the matter for further development.  The claim was once again remanded in September 2010 as the appellant would not waive RO adjudication of newly received evidence.

The appellant's claim was again denied in June 2011.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (hereinafter referred to as "the Court").  The parties entered into a Joint Motion for Remand.  In an Order of December 2011, the Court vacated the Board's decision and remanded the matter, pursuant to the Joint Motion for Remand. 
The Board again remanded this case in December 2012 to the agency of original jurisdiction for development and additional adjudication.  This matter is now returned to the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The appellant essentially contends that the Veteran contracted hepatitis C during active service which led to his death from, among other things, cirrhosis of the liver.

In the Joint Motion, both parties successfully argued that VA had not complied with the duty to assist the appellant.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. Both parties contended that there were additional relevant private treatment records from St. Paul Ramsey Hospital (now known as Regions Medical Center), St. Paul, Minnesota, which had not been obtained and associated with the claims file. 

Unfortunately, the AMC did not request a privacy release from the appellant for St. Paul Ramsey Hospital and did not attempt to obtain such records.  Given the Court's December 2011 Order granting the Joint Motion, the Board finds that, on remand, the RO/AMC should attempt to obtain the Veteran's complete post-service treatment records, to include any records available from St. Paul Ramsey Hospital (now known as Regions Medical Center), St. Paul, Minnesota.  The records must be requested whether the appellant provides a signed release or not.  The Board finally finds that, if additional records are obtained, the claims file should be forwarded to the prior VA examiner for an addendum concerning the contended causal relationship between the cause of the Veteran's death and active service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and/or her attorney and ask her to identify all VA and non-VA clinicians who treated the Veteran for hepatitis C, cirrhosis, pneumonia, and/or for severe chronic obstructive pulmonary disease prior to his death.  Request all private treatment records for the Veteran dated prior to his death which have not been obtained already, to include all records from St. Paul Ramsey Hospital (now known as Regions Medical Center), St. Paul, Minnesota.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the above development has been completed to the extent possible, or after the time for a response has expired, then forward the claims file and a copy of this remand to the prior VA examiner for addendum containing an opinion concerning the contended causal relationship between the cause of the Veteran's death and active service.  Based on a review of the complete claims file, to include any records obtained since March 2009 and/or in response to this remand, the VA examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that, prior to his death, the Veteran's cirrhosis was related to active service or any incident of service.  This examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cirrhosis contributed substantially or materially to his death from pneumonia complications and severe chronic obstructive pulmonary disease (COPD).

The examiner is advised that the appellant (the Veteran's surviving spouse) contends that the Veteran experienced hepatitis C in active service which caused cirrhosis that subsequently contributed to or caused his death.  A complete rationale must be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the appellant's claim.  If the determination remains unfavorable to the appellant, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the appellant and her attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



